DETAILED ACTION
This is in response to application filed on June 14th, 2022 in which claims 1-13 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the following:
Abstract is requested for review as it should contain differentiating description from the abstract of the parent, such as “wherein the facial extension is connected to said upper head portion via stitching encircling said facial extension” from the limitation in Claim 1 Lines 18-19
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 11-13 is/are rejected under U.S.C. 112(b).
Claim 11 is unclear and therefore renders the claim indefinite.  Claim 11 is missing its dependency limitation; as best understood in light of the parent application’s claims, for purposes of applying art and providing rejections, Claim 11 will be interpreted as depending on Claim 7.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhamsadat et al (US Publication 2011/0225699), herein Elhamsadat, in view of Lunsford (USPN 9138025), Phillips Jr et al (USPN 4823407), herein Phillips, and Matich (USPN 7017577).
Regarding Claim 1, Elhamsadat teaches an activewear garment for engaging in sporting activities (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2A; [0013] "hooded garment 10…particularly suited for athletic activities"; Elhamsadat teaches the garment which meets the structural limitations in the claims and performs the functions as recited such as being capable of utilized as activewear for sports, especially in light of [0013]) comprising:
a lower torso portion (see Figs. 2A and 3B; [0014] "hooded garment 10 has…a torso support portion 13…and a neck portion 14");
an upper head portion adapted to be worn about and secured to a user's head ([0014] "hooded garment 10 has a hood 12"; Elhamsadat teaches the head portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of being worn and secured to a user’s head especially in light of [0015] “hood 12 covers the head of the wearer and holds the loose hair of the wearer in a generally stable position”; see annotated Fig. 2A below for frontal delineation between torso and head portions),

    PNG
    media_image1.png
    747
    638
    media_image1.png
    Greyscale

a lower end of said upper head portion being attached to an upper end of said lower torso portion (see Figs. 2A, 2B; [0020] "pocket 21 is positioned in the back head portion of the hood 12"; [0021] "elastic 22 is positioned below the pocket 21"; [0022] "opening 23 is adjacent to the elastic 22...opening 23 is closeable by a fastener 24"; see annotated Fig. 2A below, where 12 is attached to 14 of the lower torso portion at opening 23);

    PNG
    media_image2.png
    743
    638
    media_image2.png
    Greyscale

a facial opening formed on an anterior side of a facial extension of said upper head portion (see Fig. 3D and annotated Fig. 2A; [0018] "face opening 20 is defined in the front head portion"),

    PNG
    media_image3.png
    749
    641
    media_image3.png
    Greyscale

said facial opening being adapted to allow said user's face to protrude (Elhamsadat teaches the facial opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing a user’s face through, especially in light of [0018] face opening 20 is sized so as to allow a portion of the face of the wearer to be exposed when the hooded garment 10 is worn"),
said facial opening having a circumference (see Figs. 2A and 3D, where at least a portion of a circumference is shown).

Elhamsadat does not explicitly teach an elastic band having a first side attached to an interior rim of said facial opening formed on said anterior side of said facial extension,
said elastic band having a second side that is disposed entirely inside said interior rim such that said second side does not protrude from said interior rim and is configured to directly contact said user's face.

Lunsford redefines teaching a facial opening formed on an anterior side of a facial extension of said upper head portion (see Figs. 1 and 5E embodiment; although Fig. 1 is a different embodiment in that the band 103 is not separate, one of ordinary skill in the art would understand how Fig. 1 still relates to 5E, where Fig. 5E is the embodiment utilized; where band 103e is the facial extension; where facial opening is delineated by the circumference of 131 located on an anterior side of 103e; Col. 5 Lines 9-10 “band portion 103e attaches to head portion 104”; Col. 5 Line 2 “band portion 103e has a front end 131”); 
said facial opening being adapted to allow said user's face to protrude (Lunsford teaches the facial opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of  allowing a user’s face through, especially in light of Fig. 2),
said facial opening having a circumference (see Fig. 5B; Col. 4 Line 8-9 "band portion 103 may vary width B around the circumference"; although the recitation is directed to a different embodiment, one of ordinary skill in the art would understand the circumferential recitation can apply to Fig. 5E as well).

As such, Lunsford teaches a band having a first side attached to an interior rim of said facial opening formed on said anterior side of said facial extension (see Fig. 5E; Col. 5 Lines 1-2 "Fig. 5E shows band portion 103e with multiple layers of fabric"; Col. 5 Lines 5-7 “layering the fabric allows for different fabric to be used on inner surface 133 than is used on outer surface 134”; as such, the "inner" fabric layer seen at 133 can be the band; and the "outer" fabric layer at 134 constitutes interior rim; as for first side-- first side would be the unseen side of fabric layer at 133 in Fig. 5E and facing fabric layer at 134; as for attached--Col. 5 Lines 3-5 "band portion 103e may be formed by layering multiple pieces of fabric on each other and sewing the fabric together along front end 131 and back end 132", where 131 and 132 delineate fabric layers at 133 and 134 and therefore band at 133 is attached to fabric layer at 134 via 131 and 132),
said band having a second side that is disposed entirely inside said interior rim such that said second side does not protrude from said interior rim and is configured to directly contact said user's face (for second side--see Fig. 5E where fabric layer shown at 133 is the second side of fabric layer at 133; as for fabric layer at 133 disposed entirely inside and not protruding--see Fig. 5E where fabric layer at 133 and fabric layer at 134 are concentric and therefore fabric layer at 133 is disposed entirely inside of fabric layer at 134 and therefore does not protrude, especially as the layers have been sewn together at 131 and 132; Lunsford teaches the band which meets the structural limitations in the claims and performs the functions as recited such as being capable of contacting a user’s face, especially in light of Fig. 2).

Lunsford at least suggests that the band fabric layer at 133 is elastic (Col. 4 Lines 43-47 "band portion…103e…may therefore use…elastic"; Col. 5 Lines 5-7 “layering the fabric allows for different fabric to be used on inner surface 133 than is used on outer surface 134”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lunsford band fabric layer at 133 to be elastic especially as Lunsford suggests such a possibility and as there is a finite number of predictable solutions suggested, such as either 133 or 134 is elastic as taught by Col. 5 Lines 5-7, without unexpected results.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elhamsadat’s “facial opening” with the band of Lunsford (redefining facial opening) in order to prevent user distraction from blowing hair and for a more secure fit around a user’s head (abstract and Col. 3 Lines 13-15). 

Modified Elhamsadat further teaches wherein said facial extension is connected to said upper head portion (see Lunsford Fig. 5E; Col. 5 Lines 9-10 "band portion 103e attaches to head portion 104 along back end 132").

However, modified Elhamsadat does not explicitly teach wherein said facial extension is connected to said upper head portion via stitching encircling said facial extension.

Phillips teaches wherein a facial extension is connected to an upper head portion via stitching encircling said facial extension (see Figs. 1 and 2; Col. 3 Lines 57-58 "headgear 12 terminates on its front side in a margin 26 which outlines in use an individual's face"; Col. 3 Lines 60-63 "face tunnel 14 thus has an inner end which is suitably connected, for example, by sewing, to the margin 26, such that the opening defined by margin 26 opens into elongated face tunnel 14", wherein sewing is stitching, wherein Figs. 1 and 2 show the facial extension circularly-connected and therefore stitched encircling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elhamsadat’s facial extension as provided by Lunsford to be connected to said upper head portion via stitching encircling said facial extension as taught by Phillips as a known method of effectively connecting a facial extension and upper head portion.

Modified Elhamsadat does not explicitly teach an adhering layer is at least partially embedded in said second side of said elastic band,
said adhering layer being composed of an adhering substance configured for releasably adhering said second side of said elastic band to said user's face around said interior rim of said facial opening.

Matich teaches an adhering layer being composed of an adhering substance configured for releasably adhering said facial opening structure to said user's face (see Figs. 10, 11A-12B; Col. 12 Lines 18-23 “person may seek to seal an opening of footwear 102 at the ankles, a pant leg opening 104…a sleeve opening 112, a glove opening 114…a hood opening 118”; Col. 12 Lines 24-27 “each of these openings may be sealed utilizing the adhesive and/or pieces of tape (such as linear piece of tape 58) of the present invention.  Each of these openings may be sealed directly against the skin”; Col. 10 Lines 40-41 “adhesive may be…pressure-sensitive”; as such, the adhesive indicates an adhering layer composed of an adhering substance for adhering; as for releasably--see abstract “adhesive…is pulled from the face”).

Matich at least suggests that the adhering layer is around the interior rim of its facial opening (inasmuch as Figs. 11A-12B show that the adhering layer is around the interior rim of the opening, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that so would that of the hood opening).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elhamsadat’s interior rim (as provided by Lunsford, and therefore the second side of the elastic band on the interior of the interior rim) with the adhering layer of Matich, in order to provide a seal around the user’s face such as for better fit during intended use, especially as both Elhamsadat and Lunsford intend to keep the headwear snug around the head of the user (Elhamsadat [0002]-[0004] and Lunsford Col.  3 Lines 13-15).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Elhamsadat teaches an adhering layer is at least partially embedded in said second side of said elastic band (inasmuch as Elhamsadat’s elastic band is an elastic fabric, it is at least a form of mesh; as such, an adhesive applied becomes embedded).
Regarding Claim 2, modified Elhamsadat teaches all the claimed limitations as discussed above in Claim 1.
Matich further teaches wherein said adhering substance comprises a pressure sensitive adhesive (Col. 10 Lines 40-41 “adhesive may be…pressure-sensitive”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recitation applies to the adhesive recited for the hood opening).
Regarding Claim 5, modified Elhamsadat teaches all the claimed limitations as discussed above in Claim 1.
Elhamsadat further teaches at wherein a first strip of hook-and-loop fasteners are attached to said lower end of said upper head portion (see Fig. 2A: [0022] "opening 23 is closeable by a fastener 24…fastener may be…VelcroTM", where it is known in the art that Velcro is hook and loop and that the use of Velcro would indicate the lower end fasteners 24 include the first strip of hook and loop, see extrinsic evidence Barrett US Publication 2015/0208747).
Regarding Claim 6, modified Elhamsadat teaches all the claimed limitations as discussed above in Claim 5.
Elhamsadat further teaches wherein a second strip of hook-and-loop fasteners are attached to said upper end of said lower torso portion (see Fig. 2A: [0022] "opening 23 is closeable by a fastener 24…fastener may be…VelcroTM", where it is known in the art that Velcro is hook and loop and that the use of Velcro would indicate the upper end fasteners 24 include the second strip of hook and loop, see extrinsic evidence Barrett US Publication 2015/0208747), 
wherein said first strip of hook-and-loop fasteners are configured to mate with said second strip of hook-and-loop fasteners (Elhamsadat teaches the hook and loop fasteners which meets the structural limitations in the claims and performs the functions as recited such as being capable of mating together, especially as this configuration is known in the art for two strips of hook and loop, see extrinsic evidence Barrett US Publication 2015/0208747).

Regarding Claim 7, Elhamsadat teaches an activewear garment for engaging in sporting activities (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2A; [0013] "hooded garment 10…particularly suited for athletic activities"; Elhamsadat teaches the garment which meets the structural limitations in the claims and performs the functions as recited such as being capable of utilized as activewear for sports, especially in light of [0013]) comprising:
an upper head portion adapted to be worn about and secured to a user's head ([0014] "hooded garment 10 has a hood 12"; Elhamsadat teaches the head portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of being worn and secured to a user’s head especially in light of [0015] “hood 12 covers the head of the wearer and holds the loose hair of the wearer in a generally stable position”; see annotated Fig. 2A below for frontal delineation between torso and head portions),

    PNG
    media_image4.png
    587
    501
    media_image4.png
    Greyscale

a facial opening formed on an anterior side of a facial extension of said upper head portion (see Fig. 3D and annotated Fig. 2A; [0018] "face opening 20 is defined in the front head portion"),

    PNG
    media_image3.png
    749
    641
    media_image3.png
    Greyscale

said facial opening being adapted to allow said user's face to protrude (Elhamsadat teaches the facial opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing a user’s face through, especially in light of [0018] face opening 20 is sized so as to allow a portion of the face of the wearer to be exposed when the hooded garment 10 is worn"),
said facial opening having a circumference (see Figs. 2A and 3D, where at least a portion of a circumference is shown).

Elhamsadat does not explicitly teach an elastic band having a first side attached to an interior rim of said facial opening formed on said anterior side of said facial extension,
a second side of said elastic band, said second side being disposed entirely inside said interior rim such that said second side does not protrude from said interior rim and is configured to directly contact said user's face.

Lunsford redefines teaching a facial opening formed on an anterior side of a facial extension of said upper head portion (see Figs. 1 and 5E embodiment; although Fig. 1 is a different embodiment in that the band 103 is not separate, one of ordinary skill in the art would understand how Fig. 1 still relates to 5E, where Fig. 5E is the embodiment utilized; where band 103e is the facial extension; where facial opening is delineated by the circumference of 131 located on an anterior side of 103e; Col. 5 Lines 9-10 “band portion 103e attaches to head portion 104”; Col. 5 Line 2 “band portion 103e has a front end 131”); 
said facial opening being adapted to allow said user's face to protrude (Lunsford teaches the facial opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of  allowing a user’s face through, especially in light of Fig. 2),
said facial opening having a circumference (see Fig. 5B; Col. 4 Line 8-9 "band portion 103 may vary width B around the circumference"; although the recitation is directed to a different embodiment, one of ordinary skill in the art would understand the circumferential recitation can apply to Fig. 5E as well).

As such, Lunsford teaches a band having a first side attached to an interior rim of said facial opening formed on said anterior side of said facial extension (see Fig. 5E; Col. 5 Lines 1-2 "Fig. 5E shows band portion 103e with multiple layers of fabric"; Col. 5 Lines 5-7 “layering the fabric allows for different fabric to be used on inner surface 133 than is used on outer surface 134”; as such, the "inner" fabric layer seen at 133 can be the band; and the "outer" fabric layer at 134 constitutes interior rim; as for first side-- first side would be the unseen side of fabric layer at 133 in Fig. 5E and facing fabric layer at 134; as for attached--Col. 5 Lines 3-5 "band portion 103e may be formed by layering multiple pieces of fabric on each other and sewing the fabric together along front end 131 and back end 132", where 131 and 132 delineate fabric layers at 133 and 134 and therefore band at 133 is attached to fabric layer at 134 via 131 and 132),
a second side of said elastic band, said second side being disposed entirely inside said interior rim such that said second side does not protrude from said interior rim and is configured to directly contact said user's face (for second side--see Fig. 5E where fabric layer shown at 133 is the second side of fabric layer at 133; as for fabric layer at 133 disposed entirely inside and not protruding--see Fig. 5E where fabric layer at 133 and fabric layer at 134 are concentric and therefore fabric layer at 133 is disposed entirely inside of fabric layer at 134 and therefore does not protrude, especially as the layers have been sewn together at 131 and 132; Lunsford teaches the band which meets the structural limitations in the claims and performs the functions as recited such as being capable of contacting a user’s face, especially in light of Fig. 2).

Lunsford at least suggests that the band fabric layer at 133 is elastic (Col. 4 Lines 43-47 "band portion…103e…may therefore use…elastic"; Col. 5 Lines 5-7 “layering the fabric allows for different fabric to be used on inner surface 133 than is used on outer surface 134”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lunsford band fabric layer at 133 to be elastic especially as Lunsford suggests such a possibility and as there is a finite number of predictable solutions suggested, such as either 133 or 134 is elastic as taught by Col. 5 Lines 5-7, without unexpected results.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elhamsadat’s “facial opening” with the band of Lunsford (redefining facial opening) in order to prevent user distraction from blowing hair and for a more secure fit around a user’s head (abstract and Col. 3 Lines 13-15). 

Modified Elhamsadat further teaches wherein said facial extension is connected to said upper head portion (see Lunsford Fig. 5E; Col. 5 Lines 9-10 "band portion 103e attaches to head portion 104 along back end 132").

However, modified Elhamsadat does not explicitly teach wherein said facial extension is connected to said upper head portion via stitching encircling said facial extension.

Phillips teaches wherein a facial extension is connected to an upper head portion via stitching encircling said facial extension (see Figs. 1 and 2; Col. 3 Lines 57-58 "headgear 12 terminates on its front side in a margin 26 which outlines in use an individual's face"; Col. 3 Lines 60-63 "face tunnel 14 thus has an inner end which is suitably connected, for example, by sewing, to the margin 26, such that the opening defined by margin 26 opens into elongated face tunnel 14", wherein sewing is stitching, wherein Figs. 1 and 2 show the facial extension circularly-connected and therefore stitched encircling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elhamsadat’s facial extension as provided by Lunsford to be connected to said upper head portion via stitching encircling said facial extension as taught by Phillips as a known method of effectively connecting a facial extension and upper head portion.

Modified Elhamsadat does not explicitly teach an adhering layer is at least partially embedded in said second side of said elastic band,
said adhering layer being composed of an adhering substance configured for releasably adhering said second side of said elastic band to said user's face.

Matich teaches an adhering layer being composed of an adhering substance configured for releasably adhering said facial opening structure to said user's face (see Figs. 10, 11A-12B; Col. 12 Lines 18-23 “person may seek to seal an opening of footwear 102 at the ankles, a pant leg opening 104…a sleeve opening 112, a glove opening 114…a hood opening 118”; Col. 12 Lines 24-27 “each of these openings may be sealed utilizing the adhesive and/or pieces of tape (such as linear piece of tape 58) of the present invention.  Each of these openings may be sealed directly against the skin”; Col. 10 Lines 40-41 “adhesive may be…pressure-sensitive”; as such, the adhesive indicates an adhering layer composed of an adhering substance for adhering; as for releasably--see abstract “adhesive…is pulled from the face”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elhamsadat’s interior rim (as provided by Lunsford, and therefore the second side of the elastic band on the interior of the interior rim) with the adhering layer of Matich, in order to provide a seal around the user’s face such as for better fit during intended use, especially as both Elhamsadat and Lunsford intend to keep the headwear snug around the head of the user (Elhamsadat [0002]-[0004] and Lunsford Col.  3 Lines 13-15).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Elhamsadat teaches an adhering layer is at least partially embedded in said second side of said elastic band (inasmuch as Elhamsadat’s elastic band is an elastic fabric, it is at least a form of mesh; as such, an adhesive applied becomes embedded).
Regarding Claim 8, modified Elhamsadat teaches all the claimed limitations as discussed above in Claim 7.
Matich further teaches wherein said adhering substance comprises a pressure sensitive adhesive (Col. 10 Lines 40-41 “adhesive may be…pressure-sensitive”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recitation applies to the adhesive recited for the hood opening).
	Regarding Claim 11, modified Elhamsadat teaches all the claimed limitations as discussed above in Claim 7.
Elhamsadat further teaches a lower torso portion (as best understood in light of the 112(b) rejections, Claim 11 is interpreted as depending on Claim 7; see Figs. 2A and 3B; [0014] "hooded garment 10 has…a torso support portion 13…and a neck portion 14”; see annotated Fig. 2A below for frontal delineation between torso and head portions);

    PNG
    media_image1.png
    747
    638
    media_image1.png
    Greyscale

wherein a lower end of said upper head portion is attached to an upper end of said lower torso portion (see Figs. 2A, 2B; [0020] "pocket 21 is positioned in the back head portion of the hood 12"; [0021] "elastic 22 is positioned below the pocket 21"; [0022] "opening 23 is adjacent to the elastic 22...opening 23 is closeable by a fastener 24"; see annotated Fig. 2A below, where 12 is attached to 14 of the lower torso portion at opening 23).

    PNG
    media_image5.png
    400
    344
    media_image5.png
    Greyscale

	Regarding Claim 12, modified Elhamsadat teaches all the claimed limitations as discussed above in Claim 11.
Elhamsadat further teaches at wherein a first strip of hook-and-loop fasteners are attached to said lower end of said upper head portion (see Fig. 2A: [0022] "opening 23 is closeable by a fastener 24…fastener may be…VelcroTM", where it is known in the art that Velcro is hook and loop and that the use of Velcro would indicate the lower end fasteners 24 include the first strip of hook and loop, see extrinsic evidence Barrett US Publication 2015/0208747).
	Regarding Claim 13, modified Elhamsadat teaches all the claimed limitations as discussed above in Claim 12.
Elhamsadat further teaches wherein a second strip of hook-and-loop fasteners are attached to said upper end of said lower torso portion (see Fig. 2A: [0022] "opening 23 is closeable by a fastener 24…fastener may be…VelcroTM", where it is known in the art that Velcro is hook and loop and that the use of Velcro would indicate the upper end fasteners 24 include the second strip of hook and loop, see extrinsic evidence Barrett US Publication 2015/0208747), 
wherein said first strip of hook-and-loop fasteners are configured to mate with said second strip of hook-and-loop fasteners (Elhamsadat teaches the hook and loop fasteners which meets the structural limitations in the claims and performs the functions as recited such as being capable of mating together, especially as this configuration is known in the art for two strips of hook and loop, see extrinsic evidence Barrett US Publication 2015/0208747).

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhamsadat et al (US Publication 2011/0225699), herein Elhamsadat, in view of Lunsford (USPN 9138025), Phillips Jr et al (USPN 4823407), herein Phillips, and Matich (USPN 7017577), further in view of Shanahan (US Publication 2010/0210177).
Regarding Claim 3, modified Elhamsadat teaches all the claimed limitations as discussed above in Claim 2.
Modified Elhamsadat does not explicitly teach wherein said pressure sensitive adhesive comprises a silicone gel.
However, Matich of modified Elhamsadat teaches that the pressure sensitive adhesive can be various materials with various functions (Col. 7 Lines 30-31 “the adhesive is skin friendly or skin unfriendly”).

Shanahan teaches wherein said pressure sensitive adhesive comprises a silicone gel (see Fig. 2; [0009] "silicone gel adhesive permanently attached to the first side of the stretchable piece of fabric removably attaches the stretchable piece of fabric to skin of a wearer”).
Modified Elhamsadat teaches all of the elements of the instant invention as discussed in detail above except providing the specific material of the adhesive being silicone gel.  Although modified Elhamsadat does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Elhamsadat’s pressure sensitive adhesive as provided by Matich to be of silicone gel. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make adhesive of silicone gel on the basis of its suitability for the intended use. In other words, the use of silicone gel would have been an "obvious to try" approach because the use of such a well-known material for an adhesive is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), in order to attach a garment to skin, especially as shown by Shanahan.
Regarding Claim 9, modified Elhamsadat teaches all the claimed limitations as discussed above in Claim 8.
Modified Elhamsadat does not explicitly teach wherein said pressure sensitive adhesive comprises a silicone gel.
However, Matich of modified Elhamsadat teaches that the pressure sensitive adhesive can be various materials with various functions (Col. 7 Lines 30-31 “the adhesive is skin friendly or skin unfriendly”).

Shanahan teaches wherein said pressure sensitive adhesive comprises a silicone gel (see Fig. 2; [0009] "silicone gel adhesive permanently attached to the first side of the stretchable piece of fabric removably attaches the stretchable piece of fabric to skin of a wearer”).
Modified Elhamsadat teaches all of the elements of the instant invention as discussed in detail above except providing the specific material of the adhesive being silicone gel.  Although modified Elhamsadat does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Elhamsadat’s pressure sensitive adhesive as provided by Matich to be of silicone gel. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make adhesive of silicone gel on the basis of its suitability for the intended use. In other words, the use of silicone gel would have been an "obvious to try" approach because the use of such a well-known material for an adhesive is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), in order to attach a garment to skin, especially as shown by Shanahan.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhamsadat et al (US Publication 2011/0225699), herein Elhamsadat, in view of Lunsford (USPN 9138025), Phillips Jr et al (USPN 4823407), herein Phillips, and Matich (USPN 7017577), further in view of US Rubber (GB 410308).
Regarding Claim 4, modified Elhamsadat teaches all the claimed limitations as discussed above in Claim 1.
Modified Elhamsadat does not explicitly teach wherein said elastic band comprises a woven elastic.

US Rubber teaches wherein said elastic band comprises a woven elastic (page 1 Line 64 "elastic woven ribbon material"; page 1 Lines 98-100 "Fig. 4 is a detail view of the preferred type of elastic thread used in the fabrics").
Modified Elhamsadat teaches all of the elements of the instant invention as discussed in detail above except providing that the elastic band is woven.  Although modified Elhamsadat does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Elhamsadat’s elastic band as provided by Lunsford to be woven. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make an elastic band woven on the basis of its suitability for the intended use. In other words, the use of woven elastic would have been an "obvious to try" approach because the use of such a well-known material for a band is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), in order to diminish odor while having comfortable texture as shown in US Rubber (Col. 1 Lines 38-41, 44-46, 74-79).
Regarding Claim 10, modified Elhamsadat teaches all the claimed limitations as discussed above in Claim 7.
Modified Elhamsadat does not explicitly teach wherein said elastic band comprises a woven elastic.

US Rubber teaches wherein said elastic band comprises a woven elastic (page 1 Line 64 "elastic woven ribbon material"; page 1 Lines 98-100 "Fig. 4 is a detail view of the preferred type of elastic thread used in the fabrics").
Modified Elhamsadat teaches all of the elements of the instant invention as discussed in detail above except providing that the elastic band is woven.  Although modified Elhamsadat does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Elhamsadat’s elastic band as provided by Lunsford to be woven. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make an elastic band woven on the basis of its suitability for the intended use. In other words, the use of woven elastic would have been an "obvious to try" approach because the use of such a well-known material for a band is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), in order to diminish odor while having comfortable texture as shown in US Rubber (Col. 1 Lines 38-41, 44-46, 74-79). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13 of U.S. Patent No. 11388937, herein ‘937, in view of Phillips Jr et al (USPN 4823407), herein Phillips. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes an activewear garment for engaging in sporting activities comprising: a lower torso portion; an upper head portion adapted to be worn about and secured to a user’s head, a lower end of said upper head portion being attached to an upper end of said lower torso portion; a facial opening formed on an anterior side of a facial extension of said upper head portion, said facial opening being adapted to allow a user’s face to protrude, said facial opening having a circumference; an elastic band having a first side attached to an interior rim of said facial opening formed on said anterior side of said facial extension, said elastic band having a second side that is disposed entirely inside said interior rim such that said second side does not protrude from said interior rim and is configured to directly contact said user’s face; and an adhering layer is at least partially embedded in said second side of said elastic band, said adhering layer being composed of an adhering substance configured for releasably adhering said second side of said elastic band to said user’s face around said interior rim of said facial opening” which are the same as a portion recited in claim 1 of ‘937.
The remainder of instant Claim 1 “wherein said facial extension is connected to said upper head portion via stitching encircling said facial extension” is taught by Phillips as indicated in the 35 U.S.C. 103 rejection aforementioned.  
For additional instances of double patenting rejections between the instant application and ‘937:
Instant Application Claim #
‘937 Claim #
1
1 + Phillips
2
2 + Phillips
3
3 + Phillips
4
4 + Phillips
5
5 + Phillips
6
6 + Phillips
7
7 + Phillips
8
8 + Phillips
9
9 + Phillips
10
10 + Phillips
11
11 + Phillips
12
12 + Phillips
13
13 + Phillips

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Brust (USPN 10555576), Bonhomme (US Publication 2020/0060372), Haddad (USPN 5615416), Yang (USPN 6742191), Egnew (USPN 6499141), Henderson et al (USPN 6286144), Goodwin (USPN 2007/0118960), Marchello (US Publication 2017/0056751), Mattinson (USPN 5109549), Grilliot et al (USPN 4790040) directed to facial extension connected to upper head portion via stitching encircling said facial extension. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732